DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7) in the reply filed on 3/15/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-21 directed to inventions non-elected without traverse.  Accordingly, claims 8-21 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-21 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/27/2019 and 1/4/2021 were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/27/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, WO-2017/134911-A1 (Oguri et al. (US 2019/0020178-A1) serving as English Translation of WO-2017/134911-A1 (8/10/2017), hereinafter Oguri) discloses a light source device (Fig. 7) comprising: a plurality of laser sources (Fig. 7, Paragraph 0072, laser 4), each configured to emit a light beam (Fig. 7, Paragraph 0072, λ1-λ4)
Yamanaka et al. (US 2014/0241388) discloses
 having a peak wavelength in a range of 350 nm to 550 nm with a predetermined gain bandwidth (Paragraph 0065);
Oguri further discloses
a plurality of collimating parts (Fig. 7, Paragraph 0072, each laser 4 has two cylindrical lenses 5 and 6 which collimates the light beam), each configured to collimate the light beam emitted from a corresponding one of the laser sources;
a combining grating configured to diffract (Fig. 7, Paragraph 0073, diffraction grating 33), at an identical diffraction angle, light beams that have passed through the collimating parts and are incident on the combining grating at different incident angles, to combine the diffracted light beams.
However, neither Yamanaka nor Oguri further disclose “a plurality of plane transmission gratings, wherein each of the plane transmission gratings is disposed in an optical path between a corresponding one of the collimating parts and the combining grating, wherein each of the plane transmission gratings is adjustable so as to allow selection of 
Additionally, Marutani (US 2018/0306952), Hunter et al. (US 2015/0222082), Heflinger (US 6,321,001), Taira et al. (US 8,035,895), Taira et al. (US 2010/0225852), and Tan et al. (US 2019/0011881), as well as the prior art of record, do not remedy the deficiencies of Oguri and Yamanaka.
Claims 1-7 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of allowable independent claim 1:  The prior art of record does not disclose or suggest a light source comprising “a plurality of plane transmission gratings, wherein each of the plane transmission gratings is disposed in an optical path between a corresponding one of the collimating parts and the combining grating, wherein each of the plane transmission gratings is adjustable so as to allow selection of a wavelength of the light beam incident on the combining grating, and wherein each of the plane transmission gratings is configured to diffract a portion of the light beam emitted from a corresponding one of the laser sources back to the corresponding one of the laser sources, to cause external resonance between the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872